DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 22-25, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record).


Fukutomi further discloses that said sealing composition layer (Figs. 5-6: 8) is placed substantially in contact with the radially most internal surface of the tyre (Figs. 5-6: see inner liner 7 which acts as radially more internal surface of the tyre). Fukutomi further discloses that said self-supporting thermoplastic film (Figs. 5-6: 10) is radially inside the sealing composition layer (Figs. 5-6: 8).
Fukutomi further discloses that the self-supporting thermoplastic film (Figs. 5-6: 10) may comprise at least one or more polyolefins ([0081]-[0084]). Fukutomi further discloses that the self-supporting thermoplastic film may be constituted by a single resin, such as polyolefin, which may be used individually rather than mixed with a plurality of resins to form a resin composition ([0084]). In other words, the self-supporting thermoplastic film may comprise only a single resin, that resin being polyolefin resin (i.e. 100% polyolefin resin), which would overlap with and fall within the claimed range of at least 60% by weight with respect to the weight of the film itself of the at least one or more polyolefins. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the weight percent of the at least one or more polyolefin in the self-supporting thermoplastic film. 

However, Fukutomi does not expressly recite that the at least one or more polyolefins has a fluidity index (MFI) greater than 0.1 and less than 4 grams per 10 minutes evaluated according to ASTM D1238 at 190°C/2.16 Kg, or has a melting point less than 160°C.
While Fukutomi does not explicitly recite a value for a fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg or a melting point of the at least one or more polyolefins, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said MFI and melting point. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the operating parameters for said MFI and melting point in order to provide a durable film. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg and the melting point of the at least one or more polyolefins. Moreover, Fukutomi discloses a polyolefin. Case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at least found obvious, that the polyolefin of Fukutomi would have a melting point within the claimed range, as 
Furthermore, Roulin teaches a polymer composition having elastomeric features, wherein the polymer composition includes a polyolefin ([0028]), and the MFI of a suitable polyolefin is measured according to ASTM D1238, and may range up to about 10 g/10 min ([0028]), which overlaps with and falls within the claimed range of greater than 0.1 and less than 4 grams per 10 minutes. Although Roulin teaches that the polymer composition may be used in packaging material rather than expressly reciting use in a tire, Roulin teaches that it is generally known in the polymer composition art that in polymer compositions having elastomeric features and including polyolefins, the polyolefins have MFI that are measured according to ASTM D1238. Thus, it is generally known in the art that polyolefin has a MFI that is determined by the ASTM D1238 method and may be in the range of up to about 10 g/10 min. Roulin further teaches that the polyolefin has a melting point that is greater than about 80°C ([0034]), which overlaps with and falls within the claimed range of less than 160°C. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the MFI and the melting point of the at least one or more polyolefins. Moreover, Roulin teaches that such a polymer composition offers improved resistance to tears and punctures ([0067]), which would also be applicable and advantageous for the self-supporting thermoplastic film comprising at least one or more polyolefins of the sealing composite disclosed by Fukutomi. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fukutomi in order to provide the at least one or more polyolefins have a known fluidity index (MFI) for polyolefins, such as greater than 0.1 and less than 4 grams per 10 minutes evaluated according to ASTM D1238 at 190°C/2.16 Kg, so as to provide a polymer composition for the thermoplastic 
The examiner further notes that the claim limitation “a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, modified Fukutomi discloses a tire comprising the claimed components that is also eventually vulcanized, as discussed above. The product-by-process limitation does not require further structure to the product in this case. 

Regarding claim 22, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Fukutomi discloses the said self-supporting thermoplastic film as claimed in claim 27. Thereby, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the parameters of said self-supporting thermoplastic film will necessarily have one or more of the claimed parameters because the film has the claimed structure and composition. Accordingly, the resulting film of modified Fukutomi is considered to be capable of performing the intended functions of the parameters as it comprises the claimed structure and composition.

Regarding claim 23, Fukutomi further discloses that the thickness of the thermoplastic resin film (Figs. 5-6: 10) preferably ranges from 0.05 to 0.3 mm (50 µm to 300 µm) ([0086]), which overlaps with and falls within the claimed range of less than 100 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 

Regarding claim 24, while Fukutomi does not explicitly recite the value for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said dynamic modulus value. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the dynamic modulus value in order to provide a durable sealing composition. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition.

Regarding claim 25, Fukutomi further discloses that the thickness of the sealing composition layer (Figs. 5-6: 8) preferably ranges from 1 to 4 mm ([0080]), which falls within the claimed range of less than 8 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the sealing composition layer. 

Regarding claim 31, Fukutomi further discloses a layer of elastomeric material (Fig. 5: 7) substantially impermeable to air applied in a radially inner position to said carcass structure (Fig. 1: 4) ([0030], [0054]-[0055]).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record) as applied to claim 27 above, and optionally further in view of Lee et al. (US 2009/0048382) (of record).

Regarding claims 19-21, as discussed above in claim 27, Fukutomi discloses that the thermoplastic film may comprise at least one or more polyolefins. Fukutomi in view of Roulin discloses the operating parameters, such as MFI and melting point, of the thermoplastic film may comprising at least one or more polyolefins so as to provide a polymer composition for the thermoplastic film that offers improved resistance to tears and punctures. Roulin further teaches that the polyolefin of the thermoplastic film may be a polyethylene chosen from homopolymers of ethylene, copolymers of ethylene with propylene, copolymers of ethylene with a C4-C8 alpha-olefin, copolymers of ethylene with vinyl acetate, etc. and mixtures thereof ([0016], [0027]-[0029]). Further, Roulin teaches that the polyolefin may be a polyethylene (PE) chosen from linear low-density polyethylene (LLDPE), low-density polyethylene (LDPE), etc. and mixtures thereof ([0029]). As discussed, above in claim 27, Roulin further teaches that the polyolefin has a melting point (i.e. melting temperature) that is greater than about 80°C ([0034]), which overlaps with and falls within the claimed range of less than 135°C. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the melting temperature of the polyethylene of the polyolefin.
While modified Fukutomi does not explicitly recite the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said quantities, Lee teaches a flame retardant thermoplastic elastomer composition, wherein the composition may optionally include other polymers such as vinyl acetates, for example ethylene vinyl acetate, in an amount generally up to about 10 parts by weight per 100 parts by weight of the polyolefin, styrenic block copolymer, and softener ([0077]), which overlaps with and falls within the claimed range of 10 to 40% by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof. Moreover, the optional polymers are generally utilized to improve processability ([0077]). Although Lee does not expressly recite that the thermoplastic elastomer composition is for use as a self-supporting thermoplastic film in a sealing composite, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fukutomi in . 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record) as applied to claim 27 above, and optionally further in view of Kohl et al. (US 2018/0215903) (of record).

Regarding claim 26, Fukutomi further discloses that the sealing composition comprises one or more plasticizers ([0052]). While Fukutomi does not explicitly recite the value for the overall quantity of the one or more plasticizers in the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said overall quantity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the overall quantity of the one or more plasticizers in the sealing composition in order to provide a durable sealing composition. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said overall quantity of the one or more plasticizers in the sealing composition, Kohl teaches a sealing mixture, for self-sealing tires, comprising plasticizers that are typically used in an amount of less than 60 phr ([0190], [0195]), which falls within the claimed range of less than 200 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of oC, is improved ([0190]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fukutomi in order to provide the plasticizers in an amount falling within the claimed range so as to improve the sealing effect of the sealing mixture under cold conditions in particular, as taught by Kohl. 

Claims 17, 22-25, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2014/0345771), Roulin et al. (US 2006/0094824) (of record), and Fukutomi et al. (US 2004/0194862) (of record).

Regarding claims 27 and 17, Giannini discloses a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre ([0046], [0052]) comprising: a carcass structure (Fig. 1: 2) ([0046], [0167]), a tread band (Fig. 1: 7) applied in a radially outer position to said carcass structure ([0046], [0169]), and a sealing composite (Fig. 1: 12) applied to a radially most internal surface of said tyre, axially extended at least at a crown portion of the tyre (Fig. 1) ([0172]), wherein said sealing composite (Fig. 1: 12) comprises: a self-supporting thermoplastic film (Fig. 1: 11), and a sealing composition layer (Fig. 1: 10) associated with and supported by said self-supporting thermoplastic film (Fig. 1: 11) ([0174]), wherein the self-supporting thermoplastic film (Fig. 1: 11) is radially inside the sealing composition layer (Fig. 1: 10) and the sealing composition layer (Fig. 1: 10) is placed substantially in contact with the radially most internal surface (Fig. 1: 9) of the tyre ([0174]).

Fukutomi teaches a self-sealing vulcanized tyre for vehicle wheels prepared by a process substantially similar to Giannini, comprising: vulcanizing a green tyre comprising ([0017], [0020], [0023], [0058], [0068], [0077], [0103], [0113], [0136]): a carcass structure (Fig. 5: 4) ([0054]), a tread band (Fig. 5: 1) ([0054]) applied in a radially outer position to said carcass structure (Fig. 1: 4), and a sealing composite (Figs. 5-6: 8, 10) applied to a radially most internal surface of said tyre, axially extended at least at a crown portion of the tyre (Fig. 5: see belt 6 and tread 1 which denotes the general region of the crown portion) ([0054]), wherein said sealing composite (Figs. 5-6: 8, 10) comprises: a self-supporting thermoplastic film (Figs. 5-6: 10) ([0074]), and a sealing composition layer (Figs. 5-6: 8) associated with and supported by said self-supporting thermoplastic film ([0074]), wherein said sealing composition layer (Figs. 5-6: 8) is placed substantially in contact with the radially most internal surface of the tyre (Figs. 5-6: see inner liner 7 which acts as radially more internal surface of the tyre), and wherein said self-supporting thermoplastic film (Figs. 5-6: 10) is radially inside the sealing composition layer (Figs. 5-6: 8). 
Fukutomi further teaches that the self-supporting thermoplastic film (Figs. 5-6: 10) may comprise at least one or more polyolefins ([0081]-[0084]), wherein the self-supporting thermoplastic film may be constituted by a single resin, such as polyolefin, which may be used individually rather than mixed with a plurality of resins to form a resin composition ([0084]). In other words, the self-supporting thermoplastic film may comprise only a single resin, that resin being polyolefin resin (i.e. 100% polyolefin resin), which would overlap with and fall within the claimed range of at least 60% by weight with respect to the weight of the film itself of the at least one or more polyolefins. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Fukutomi further teaches that such a thermoplastic film forms an adhesive sealant layer by heating the sealant rubber composition at the same time as vulcanization of the unvulcanized tire ([0023], [0077]), and that a flow of the adhesive sealant is suppressed so that sealant is maintained uniformly on the inner surface of the tire and a puncture-preventing performance against a nail or the like piercing the tread is improved ([0024], [0078]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Giannini in order to provide the thermoplastic film with at least 60% by weight with respect to the weight of the film itself of at least one or more polyolefins, wherein the remainder up to 100% does not comprise diene elastomers, so as to form an adhesive sealant layer by heating the sealant rubber composition at the same time as vulcanization of the unvulcanized tire and suppress a flow of the adhesive sealant so that sealant is maintained uniformly on 
However, modified Giannini does not expressly recite that the at least one or more polyolefins has a fluidity index (MFI) greater than 0.1 and less than 4 grams per 10 minutes evaluated according to ASTM D1238 at 190°C/2.16 Kg, or has a melting point less than 160°C.
While modified Giannini does not explicitly recite a value for a fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg or a melting point of the at least one or more polyolefins, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said MFI and melting point. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the operating parameters for said MFI and melting point in order to provide a durable film. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg and the melting point of the at least one or more polyolefins. Moreover, modified Giannini discloses a polyolefin. Case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at least found obvious, that the polyolefin of modified Giannini would have a melting point within the claimed range, as well as a MFI in the claimed range since the melting point and MFI of any common polyolefin should satisfy the claim limitation. 
Furthermore, Roulin teaches a polymer composition having elastomeric features, wherein the polymer composition includes a polyolefin ([0028]), and the MFI of a suitable polyolefin is measured 
The examiner further notes that the claim limitation “a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does 

Regarding claim 22, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Giannini discloses the said self-supporting thermoplastic film as claimed in claim 27. Thereby, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the parameters of said self-supporting thermoplastic film will necessarily have one or more of the claimed parameters because the film has the claimed structure and composition. Accordingly, the resulting film of modified Giannini is considered to be capable of performing the intended functions of the parameters as it comprises the claimed structure and composition.

Regarding claims 23 and 32-34, Giannini further discloses that said self-supporting thermoplastic film, before shaping, has a thickness lower or equal than 50 µm ([0100], [0175]), which falls within and overlaps with the claimed ranges of less than 100 µm, less than 50 µm, less than 40 µm, and less than 30 µm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the self-supporting thermoplastic film.

Regarding claim 24, while Giannini does not explicitly recite the value for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition, it is considered within the ability of 

Regarding claim 25, Giannini further discloses that said sealing composition layer, before shaping, has a thickness (Fig. 1: t1) lower than about 6 mm ([0099], [0156]-[0158], [0172]), which falls within and overlaps with the claimed range of less than 8 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the sealing composition layer.

Regarding claim 31, Giannini further discloses a layer of elastomeric material (Fig. 1: 9) substantially impermeable to air applied in a radially inner position to said carcass structure (Fig. 1: 2) ([0171]).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2014/0345771), Roulin et al. (US 2006/0094824) (of record), and Fukutomi et al. (US 2004/0194862) (of record) as applied to claim 27 above, and optionally further in view of Lee et al. (US 2009/0048382) (of record).


While modified Giannini does not explicitly recite the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for quantities. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said quantities, Lee teaches a flame retardant thermoplastic elastomer composition, wherein the composition may optionally include other polymers such as vinyl acetates, for example ethylene vinyl acetate, in an amount generally up to about 10 parts by weight per 100 parts by weight of the polyolefin, styrenic block copolymer, and softener ([0077]), which overlaps with and falls within the claimed range of 10 to 40% by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof. Moreover, the optional polymers are generally utilized to improve processability ([0077]). Although Lee does not expressly recite that the thermoplastic elastomer composition is for use as a self-supporting thermoplastic film in a sealing composite, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Giannini in order to provide the composition with the aforementioned quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof so as to improve processability, as taught by Lee. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (US 2014/0345771), Roulin et al. (US 2006/0094824) (of record), and Fukutomi et al. (US 2004/0194862) (of record) as applied to claim 27 above, and optionally further in view of Kohl et al. (US 2018/0215903) (of record).

Regarding claim 26, Giannini further discloses that the sealing composition comprises one or more plasticizers ([0145]). While Giannini does not explicitly recite the value for the overall quantity of the one or more plasticizers in the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said overall quantity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the overall quantity of the one or more plasticizers in the sealing composition in order to provide a durable sealing composition. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said overall quantity of the one or more plasticizers in the sealing composition, Kohl teaches a sealing mixture, for self-sealing tires, comprising plasticizers that are typically used in an amount of less than 60 phr ([0190], [0195]), which falls within the claimed range of less than 200 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. The plasticizer dilutes the matrix consisting of diene elastomers and resins and makes it softer and suppler, oC, is improved ([0190]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Giannini in order to provide the plasticizers in an amount falling within the claimed range so as to improve the sealing effect of the sealing mixture under cold conditions in particular, as taught by Kohl. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 19-27, and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
On pages 11-16, Applicant argues that it was known in the art at the time of the filing of the present application that if a sealing composition was applied to a green tire before vulcanization it would need to have a melting temperature sufficiently high to resist the heating temperatures of vulcanization, which are less than 200oC and typically range between 140oC and 190oC. Applicant further provides several prior art references to teach such a point. On pages 15-16 of the Remarks, Applicant acknowledges that Fukutomi discussed several possible resins for the thermoplastic material, including polyolefins. Applicant also argues that Fukutomi was published in 2004, which was before the ‘593 publication in 2010 (which Applicant alleges teaches in the case of low-melting films (i.e. polyolefins, polypropylene or polyethylene), these types of films need to be applied after vulcanization). The examiner does not find these arguments to be persuasive and addresses them further below. 
On page 15 of the Remarks, Applicant further argues that Applicant proceeded to the contrary to accepted wisdom in the art, which is evidence of nonobviousness. 

Applicant further states that the “Office acknowledges that Fukutomi does not describe a sealing system with a predominately polyolefin film, in which the ‘the at least one polyolefin has a fluidity index (MFI) less than 4 gram per 10 minutes evaluated according to ASTM D1238 at 190oC/2.6 K’”. Applicant also argues that Fukutomi instead provides Examples 6 and 7 showing sealing systems with nylon films. 
The examiner notes that the previous office action, as well as the detailed rejection above, acknowledged that Fukutomi describes a sealing system with a predominantly polyolefin film. However, Fukutomi does not expressly recite the fluidity index (MFI) or melting point of the at least one or more polyolefins. In order to address this point, Roulin was relied upon as a secondary reference for modifying the polyolefin film of Fukutomi. The examiner refers to the detailed rejection above as to how the modified rejection satisfies this claim limitation. The examiner also notes that while Fukutomi may provide some examples showing sealing systems with nylon films, Fukutomi also discloses that the self-supporting thermoplastic film (Figs. 5-6: 10) may comprise a polyolefin series, a nylon series, etc. or combinations thereof ([0081]-[0084]). Thus, while there may be some examples of a nylon series being used in the specification, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation, especially when Fukutomi expressly recites polyolefin as well. 
On page 16 of the Remarks, Applicant argues that Fukutomi lists polyolefins as possible thermoplastic self-supporting films, and as evidenced by Applicant’s description of the art at the time and the teachings of the cited references a person of skill in the art would understand that Fukutomi’s teaching of the use of polyolefins (which have melting temperatures below vulcanization) as the single resin of the 
Applicant’s arguments appear to be entirely based on the notion that the cited prior art references occurring after the Fukutomi reference and before the effective filing date of the claimed invention teach applying polyolefin films with low melting points onto a tire after vulcanization and not before. However, as discussed in the rejection above, Fukutomi discloses applying a sealing composition including a self-supporting thermoplastic film before vulcanization ([0077]), wherein the thermoplastic film may comprise at least one or more polyolefins ([0084]). Thus, Fukutomi expressly discloses applying the polyolefin film before vulcanization, and even if other subsequently published prior art references teach away from this, Fukutomi itself has an explicit disclosure. Therefore, the examiner does not agree that a person of skill in the art would understand that Fukutomi’s teaching of the use of polyolefins as the single resin of the thermoplastic resin film would need to be utilized after vulcanization and not before because Fukutomi already discloses that the film is applied before vulcanization, and one of ordinary skill would not have found it obvious to perform a step contrary to what is expressly disclosed just because subsequent prior art references might teach away from doing so. 
Moreover, as also noted in the rejection above, the claim limitation “a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, Fukutomi discloses a tire comprising the claimed components that is also eventually vulcanized, as discussed above. The product-by-process limitation does not require further structure to the product in this case. Because the claim is for a self-sealing vulcanized tire, rather than for a process of making said tire, the step at which vulcanization occurs does not appear to be relevant because the final tire product is vulcanized and includes the claimed sealing composite.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749